DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on February 2, 2022. Claims 8 and 16 are amended. The amendments are sufficient to overcome all outstanding rejections, thereby placing the case in condition for allowance.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Specification:
Paragraph [0001], Line 1: “co-pending” has been deleted;
Paragraph [0001], Line 2: -- now Patent No. 10,113,236, -- has been inserted between “2014,” and “which”.
Allowable Subject Matter
Claims 8-11, 14-18, and 20 are allowable.
Collectively, Marxer et al., US 6,296,735, Gorin et al., US 4,264,393, and Kubota, US 2010/0048022, represent the closest prior art. Marxer discloses a batch processing chamber comprising a plurality of stations arranged in a stack, each including a pedestal (7) and a showerhead (5) (4, 12-59; Figs. 1-2a). An operator can avail the chambers to execute the function of curing given their capacity to generate heat (6, 25-67). Regarding the feature of “exhaust assemblies,” Kubota circumscribes a heated pedestal with an exhaust array (16) comprising a plenum, a plurality of exhaust inlets (16a), and a flow balancing orifice (17) (Figs. 1-2, [0023]). Concerning the plenum arrangement, Gorin provides a series of stacked platforms, whereby each platform comprises a lower plenum (22) which forms the surface of an upper heated pedestal (18) (Figs. 1-2). 
The prior art, however, does not disclose these features in combination, nor does the prior art contemplate a pathway to combine said features in a manner that would be apprehensible to one of ordinary skill. Further, the cited references do not teach a plurality of exhaust arrays formed about each heated pedestal – Kubota discloses only a single annulus – whereby each array includes a flow balancing orifice positioned distally along a plenum from an inlet. For these reasons, as given context by the disclosure as a whole, Applicant’s claimed invention patentably distinguishes over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716